Exhibit 10.4

THIS WARRANT AND THE SECURITIES REPRESENTED BY THIS WARRANT HAVE NOT BEEN
REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY. THIS WARRANT
AND THE SECURITIES REPRESENTED BY THIS WARRANT MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

SMART BALANCE, INC.

(F/K/A BOULDER SPECIALTY BRANDS, INC.)

a Delaware corporation

 

STOCK SUBSCRIPTION WARRANT

                         , 200    

THIS CERTIFIES that, for value received, [            ] or assigns (the
“Holder”), shall be entitled to subscribe for and purchase from Smart Balance,
Inc. (F/K/A Boulder Specialty Brands, Inc.), a Delaware corporation (the
“Company”), such number of shares (the “Warrant Shares”) of Common Stock,
$0.0001 par value per share, of the Company (the “Common Stock”), into which the
shares of Series A Preferred Stock, $0.0001 par value per share, of the Company
(the “Series A Preferred Shares”), issued to and held by the Holder as of the
date hereof may be converted (without taking into account any restrictions on
conversion set forth in Section 9(l) of the Restated Certificate) pursuant to
the terms of the Company’s Restated Certificate of Incorporation (the “Restated
Certificate”), immediately prior to the redemption of such Series A Preferred
Shares on the Redemption Date (as defined in the Restated Certificate)
applicable to such Series A Preferred Shares regardless of whether the Series A
Preferred Shares are then owned by the Holder, at the Exercise Price (as defined
in Section 2 hereof), during the Exercise Period (as defined in Section 1
hereof), pursuant to the terms and subject to the



--------------------------------------------------------------------------------

conditions hereof. The Warrant Shares shall also be subject to adjustment
pursuant to Section 4 and Section 5 hereof.

Section 1. Exercise Period.

This Warrant may be exercised by the Holder (A) in full, on or after the
Redemption Date, to the extent all of the Series A Preferred Shares issued to
and held by the Holder as of the date hereof have been redeemed as of such
Redemption Date, for all of the Warrant Shares, or (B) in part, on or after each
applicable Redemption Date, to the extent less than all of the Series A
Preferred Shares issued to and held by the Holder as of the date hereof have
been redeemed as of such Redemption Date in which case this Warrant shall be
exercisable only with respect to such number of Warrant Shares into which such
Series A Preferred Shares that are redeemed on such applicable Redemption Date
may be converted pursuant to the Restated Certificate (without taking into
account any restrictions on conversion set forth in Section 9(l) of the Restated
Certificate) as of such Redemption Date. This Warrant shall be exercisable with
respect to any particular Warrant Shares until the later of (i) ten (10) years
from the date hereof or (ii) five (5) years from the date that the Holder is
first entitled to exercise this Warrant (based upon the applicable Redemption
Date applicable to such particular Warrant Shares) to purchase such particular
Warrant Shares (such period being herein referred to as the “Exercise Period”).

Section 2. Exercise Price.

The exercise price (the “Exercise Price”) at any time for each Warrant Share
shall be equal to the Conversion Price (as defined in the Restated Certificate)
at which the Series A Preferred Shares may be converted into shares of Common
Stock pursuant to the terms of the Restated Certificate as of such applicable
Redemption Date, which as of the date hereof shall be $9.00, subject to
adjustment pursuant to Section 4 and Section 5 hereof.

Section 3. Exercise of Warrant; Warrant Shares; Limitations on Exercise.

(a) This Warrant may be exercised, in whole or in any part, by (i) delivery to
the Company of a notice of election to exercise this Warrant (or part thereof)
in the form of Exhibit A attached hereto (or at such other agency or office of
the Company in the United States of America as it may designate by notice in
writing to the Holder at the address of the Holder), and (ii) payment to the
Company of the aggregate Exercise Price within three (3) Trading Days of the
date said notice of election is delivered to the Company (A) by cash, wire
transfer funds or check or (B) in accordance with the procedures set forth in
Section 3(b) below. Notwithstanding anything herein to the contrary, the Holder
shall not be required to physically surrender this Warrant to the Company until
the Holder has purchased all of the Warrant Shares available hereunder and the
Warrant has been exercised in full, in which case, the Holder shall surrender
this Warrant to the Company for cancellation within 3 Trading Days of the date
the final notice of exercise is delivered to the Company. Partial exercises of
this Warrant resulting in purchases of a portion of the total number of Warrant
Shares available hereunder shall have the effect of lowering the outstanding
number of Warrant Shares purchasable hereunder in an amount equal to the
applicable number of Warrant Shares purchased. The Holder and the Company shall
maintain records showing the number of Warrant Shares purchased and the date

 

2



--------------------------------------------------------------------------------

of such purchases. The Company shall deliver any objection to any notice of
exercise form within two (2) business days of receipt of such notice. The Holder
and any assignee, by acceptance of this Warrant, acknowledge and agree that, by
reason of the provisions of this paragraph, following the purchase of a portion
of the Warrant Shares hereunder, the number of Warrant Shares available for
purchase hereunder at any given time may be less than the amount stated on the
face hereof. “Trading Day” means a day on which the Common Stock is trading on a
Trading Market. “Trading Market” means the following markets or exchanges on
which the Common Stock is listed or quoted for trading on the date in question:
the Nasdaq Capital Market, the American Stock Exchange, the New York Stock
Exchange, the Nasdaq Global Market or the OTC Bulletin Board.

(b) In lieu of exercising this Warrant for cash, wire transfer funds or check,
the Holder may elect to receive, without payment by the Holder of any additional
consideration, a number of shares of Common Stock equal to “X”, computed using
the formula set forth below, by surrender of this Warrant in accordance with
Section 3(a) hereof together with notice of such election, in which event the
Company shall issue to the Holder such number of shares of Common Stock:

 

  X   =      Y(A-B)         

     A

Where:

  X   =     

The number of shares of Common Stock to be issued to the Holder pursuant to this
election;

  Y   =     

The number of Warrant Shares in respect of which this election is made;

  A   =     

The Fair Market Value (the “Fair Market Value”) of one share of Common Stock;
and

  B   =     

The Exercise Price (as adjusted to the date of the issuance).

For purposes of this Section 3(b), the Fair Market Value as of a particular date
shall be determined as follows: (i) if shares of Common Stock are traded on a
securities exchange (including the New York Stock Exchange, American Stock
Exchange and the NASDAQ Stock Exchange) or through the NASDAQ Global Market or
Capital Market or other over-the-counter market, the Fair Market Value shall be
deemed to be the average of the closing sales prices of such shares on such
exchange over the thirty (30) day period ending three (3) days prior to the
exercise of this election; or (ii) if no public market exists for the shares of
Common Stock, the Fair Market Value shall (subject to the Holder’s right to
dispute such valuation as described below) be determined in good faith by the
Board of Directors of the Company. If the Holder disagrees with the Board of
Directors’ determination of the Fair Market Value pursuant to clause (ii) above,
the Holder may submit a notice of disagreement to the Company. During the three
(3) business days immediately following the Company’s receipt of such notice,
the Holder and the Company shall negotiate in good faith to determine a mutually
agreeable Fair Market Value. If the parties remain unable to reach agreement
after such period, they

 

3



--------------------------------------------------------------------------------

shall engage one of the “Big 4” accounting firms reasonably acceptable to each
such party to resolve such dispute (the “Valuation Firm”). Each of the Holder
and the Company shall provide (at each’s own expense) the Valuation Firm with
copies of any documents, analyses or other information within its possession or
control that the Valuation Firm reasonably requests in order to resolve such
dispute. The Valuation Firm shall determine the Fair Market Value as soon as
practicable after its engagement to resolve the dispute using customary
valuation techniques for other companies or businesses in the same or similar
industries as the Company (and shall not apply any discount due to the fact that
the Common Stock may constitute “restricted securities”, may be illiquid or
represent a minority interest in the Company). The Valuation’s Firm’s
determination of the Fair Market Value shall be binding on the Holder and the
Company, and not subject to challenge or collateral attack for any reason. The
Company shall pay all fees, costs and expenses of the Valuation Firm in
connection with its engagement to resolve such dispute (the “Valuation Cost”);
provided, however, that if the Valuation’s Firm’s determination of the Fair
Market Value is in excess of 50% lower than the Holder’s proposed Fair Market
Value, then the fees and expenses of the Valuation Firm shall be shared in the
same proportion that the Company’s position, on the one hand, and the Holder’s
position, on the other hand, initially presented to the Valuation Firm (based on
the aggregate of all differences taken as a whole) bear to the final resolution
as determined by the Valuation Firm. If the Warrant is exercised as provided in
this Section 3(b), the parties hereto shall treat such exercise as a
recapitalization pursuant to Section 368(a)(1)(E) of the Internal Revenue Code
of 1986, as amended, for all tax purposes.

(c) Upon the exercise of this Warrant, the Company (unless otherwise requested
by the Holder) will issue fractional shares of its Common Stock, and shall not
distribute cash in lieu of such fractional shares. If requested by the Holder,
in lieu of any fractional shares of Common Stock which would otherwise be
issuable upon the exercise of this Warrant, the Company shall pay a cash
adjustment in respect of such fractional interest in an amount equal to the then
Fair Market Value of a share of Common Stock multiplied by such fractional
interest.

(d) Notwithstanding the terms of this Section 3, if (i) the Holder has not
elected to exercise this Warrant prior to the end of the Exercise Period
pursuant to the terms hereof (the “Termination”), and (ii) the Exercise Price
for one Warrant Share is less than the Fair Market Value of one share of Common
Stock upon such Termination, then (unless notice to the contrary is provided by
the Holder), this Warrant shall be deemed automatically exercised as to the
maximum number of Warrant Shares for which this Warrant is then exercisable,
immediately prior to such Termination, without any action by the Holder with
such exercise to be effected pursuant to Section 3(b).

(e) Each date on which this Warrant is surrendered and on which payment of the
Exercise Price is made is referred to herein as an “Exercise Date”.
Simultaneously with each exercise, the Company shall issue and deliver a
certificate or certificates for the Warrant Shares being purchased pursuant to
such exercise, registered in the name of the Holder or the Holder’s designee, to
such Holder or designee, as the case may be. If such exercise shall not have
been for the full number of the Warrant Shares, then the Company shall issue and
deliver to the Holder a new Warrant, registered in the name of the Holder, of
like

 

4



--------------------------------------------------------------------------------

tenor to this Warrant, for the balance of the Warrant Shares that remain after
exercise of the Warrant.

(f) The person or entity in whose name any certificate for shares of Common
Stock is issued upon any exercise shall for all purposes be deemed to have
become the holder of record of such shares as of the Exercise Date, except that
if the Exercise Date is a date on which the stock transfer books of the Company
are closed, such person or entity shall be deemed to have become the holder of
record of such shares at the close of business on the next succeeding date on
which the stock transfer books are open. The Company shall pay all documentary,
stamp or other transactional taxes attributable to the issuance or delivery of
shares of Common Stock upon exercise of all or any part of this Warrant.

(g) Notwithstanding anything to the contrary herein, if the Holder has elected
pursuant to the Securities Purchase Agreement (as hereinafter defined) to be
subject to this Section 3(g), the Company shall not effect the exercise of this
Warrant, and the Holder shall not have the right to exercise this Warrant, to
the extent that after giving effect to such exercise, such person or entity
(together with such person’s or entity’s affiliates) would beneficially own in
excess of 9.99% of the shares of Common Stock outstanding immediately after
giving effect to such exercise. For purposes of the foregoing sentence, the
aggregate number of shares of Common Stock beneficially owned by such person or
entity and its affiliates shall include the number of shares of Common Stock
issuable upon exercise of this Warrant with respect to which the determination
of the preceding sentence is being made, but shall exclude shares of Common
Stock which would be issuable upon (A) exercise of the remaining, unexercised
portion of this Warrant beneficially owned by such person or entity or any of
its affiliates and (B) exercise or conversion of the unexercised or unconverted
portion of any other securities of the Company beneficially owned by such person
or entity or any of its affiliates (including, without limitation, any
convertible notes or convertible preferred stock or warrants) subject to a
limitation on conversion or exercise analogous to the limitation contained
herein. Except as set forth in the preceding sentence, for purposes of this
paragraph, beneficial ownership shall be calculated in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended. For purposes
of this Warrant, in determining the number of outstanding shares of Common
Stock, the Holder may rely on the number of outstanding shares of Common Stock
as reflected in (1) the Company’s most recent Form 10-K, Form 10-KSB, Form 10-Q,
Form 10-QSB or Form 8-K, as the case may be, (2) a more recent public
announcement by the Company, or (3) any other notice by the Company or the
Company’s transfer agent setting forth the number of shares of Common Stock
outstanding. For any reason at any time, upon the written request of any holder,
the Company shall within one business day confirm orally and in writing to the
Holder the number of shares of Common Stock then outstanding. In any case, the
number of outstanding shares of Common Stock shall be determined after giving
effect to the conversion or exercise of securities of the Company, including
this Warrant, by the Holder and its affiliates since the date as of which such
number of outstanding shares of Common Stock was reported. The provisions of
this Section 3(g) may be either (i) decreased or increased at any time by the
Holder at the election of the Holder to apply at any percentage between 4.99%
and 9.99% instead of 9.99% or (ii) waived in whole or in part permanently or
temporarily at any time by the Holder at the election of the Holder, in the case
of each of clauses (i) or (ii), upon not less than 65 days’ prior notice to the
Company, and the provisions of this Section 3(g) shall not be modified or waived

 

5



--------------------------------------------------------------------------------

until such 65th day (or such later date, as determined by the Holder, as may be
specified in such notice of modification or waiver).

Section 4. Representations, Warranties and Covenants as to Common Stock.

(a) The Company represents and warrants to the Holder that (i) all shares of
Common Stock which may be issued upon the exercise of this Warrant will, upon
issuance and payment therefor, be validly issued, fully paid and nonassessable,
with no personal liability attaching to the ownership thereof, and free from all
taxes, liens and charges created by the Company with respect to the issue
thereof and (ii) the issuance of this Warrant, the shares of Common Stock
issuable hereunder and the other transactions contemplated hereunder do not
require the consent of any person or entity and do not and shall not conflict,
result in a default under or violate the terms of any agreement, contract,
document, instrument or obligation which may be binding upon the Company or any
of its subsidiaries. The Company covenants to the Holder that it will from time
to time take all such action as may be required to assure that the stated or par
value per share of the Common Stock is at all times no greater than the then
effective Exercise Price. The Company further covenants and agrees that it will
take all such action as may be required to assure that the Company shall at all
times have authorized and reserved, free from preemptive rights, a sufficient
number of shares of its Common Stock to provide for the exercise of this
Warrant. If any shares of Common Stock reserved for the purpose of issuance upon
the exercise of this Warrant require registration with or approval of any
governmental authority under any federal or state law before such shares may be
validly issued or delivered upon exercise, then the Company shall in good faith
and as expeditiously as possible endeavor to secure such registration or
approval, as the case may be.

(b) The initial Exercise Price for the Warrant Shares was established based upon
the Company’s representation and warranty in the Securities Purchase Agreement,
dated as of September 25, 2006 among the Company, the Holder and the other
parties thereto (the “Securities Purchase Agreement”), that immediately after
the Closing (as defined in the Securities Purchase Agreement) the aggregate
Warrants issued pursuant to the Securities Purchase Agreement, shall represent
(on an as exercised basis), at least 22.2508% of the Company’s Common Stock
(calculated on a fully diluted basis, assuming the Redemption Date (as defined
in the Restated Certificate) with respect to all the Series A Preferred Shares
occurred immediately after the Closing and all Series A Preferred Shares had
been redeemed (and assuming solely for purposes of this calculation that each
Series A Preferred Share is redeemed for its Series A Purchase Price (as defined
in the Restated Certificate)), and including as outstanding securities, shares
of Common Stock authorized or reserved under the Company’s warrants, 9,650,000
shares of Common Stock authorized or reserved for issuance upon the exercise of
options, convertible securities or grants of restricted stock to be issued
pursuant to an option or incentive plan approved by the Board of Directors of
the Company, and treating all outstanding securities of the Company that are
convertible into or exercisable or exchangeable for, shares of Common Stock, as
the maximum number of shares of Common Stock issuable with respect to such
securities at any time on or after the date of the Restated Certificate and
excluding from this calculation shares that may be issued pursuant to
Section 2.13 of the SB Merger Agreement (as defined in the Securities Purchase
Agreement)). If such representation and warranty is determined after the
Redemption Date to be untrue or incorrect, then the Exercise Price as of the
date hereof shall be reduced (but not increased) pro rata by an amount

 

6



--------------------------------------------------------------------------------

such that the shares of Common Stock issuable upon the exercise of this Warrant
and such other warrants issued on the date hereof was equal to 22.2508% of the
Company’s capital stock as of such date calculated as described in the
immediately preceding sentence.

(c) In the event that, as of any Redemption Date, (each of the events set forth
in (i) and (ii) a “Default”) (i) the Company has not filed to list or listed its
Common Stock on Nasdaq’s Global Market or Capital Market or the American Stock
Exchange (as required pursuant to Section 4.13 of the Securities Purchase
Agreement), or (ii) of the occurrence of an Event (as defined in the
Registration Rights Agreement dated on or about the date hereof by and among the
Company and the parties named therein (as may be modified, supplemented or
amended from time to time, the “Registration Rights Agreement”)), then in
addition to any other rights or remedies, on or after such Redemption Date on
each ninety (90) day anniversary of the date of the occurrence of the Default
(if the applicable Default shall not have been cured by such date) until the
applicable Default is cured, the Exercise Price (with respect to such Warrant
Shares that are exercisable as of such time pursuant to Section 1) shall be
reduced by one percent (1.0%) of the Exercise Price as in effect as of the time
of Default up to a maximum total reduction of nine percent (9.0%) in the
aggregate. Notwithstanding anything in this Section 4(c) to the contrary, the
reduction of the Exercise Price shall, regardless of the number of Defaults
(A) be limited to nine percent (9.0%) in the aggregate, including any adjustment
to the Conversion Price which has occurred pursuant to the Restated Certificate,
and (B) shall at no time be reduced by more than one percent (1.0%) during any
ninety (90) day period. In no event will the holder be entitled to receive a
cash settlement or other consideration in lieu of the adjustments, rights and
remedies provided in this Section 4(c) in respect of any Default with respect to
the Warrants so held (and not with respect to other securities (other than
Series A Preferred Shares) that may be held by the Holder).

Section 5. Adjustment of Exercise Price.

The Exercise Price (with respect to such Warrant Shares that are exercisable as
of such time pursuant to Section 1) shall be subject to adjustment from time to
time as follows:

(a) As used herein, the term “Excluded Stock shall have the meaning ascribed to
such term as of the date hereof in the Restated Certificate.

(b) If, at any time after a Redemption Date (with respect to such Warrant Shares
that are exercisable as of such time pursuant to Section 1), the Company shall
issue any shares of Common Stock, or options or warrants to purchase or rights
to subscribe for Common Stock, or securities by their terms convertible into or
exchangeable for such Common Stock, or options or warrants to purchase or rights
to subscribe for such convertible or exchangeable securities, other than
Excluded Stock, at a price per share less than either (i) the Exercise Price
(with respect to such Warrant Shares that are exercisable as of such time
pursuant to Section 1) as of such date or (ii) the Fair Market Value immediately
prior to the issuance of such security, then the Exercise Price in effect
immediately prior to each such issuance (with respect to such Warrant Shares
that are exercisable as of such time pursuant to Section 1) shall forthwith be
lowered (subject to the provisions of this Section 5), effective as of the date
of such issuance, to a price equal to the lower of either:

 

7



--------------------------------------------------------------------------------

(A) the quotient obtained by dividing:

(i) an amount equal to the sum of (x) the total number of shares of Common Stock
outstanding (including any shares of Common Stock deemed to have been issued
pursuant to subsection 5(c)(iii) below) immediately prior to such issuance,
multiplied by the Exercise Price (with respect to such Warrant Shares that are
exercisable as of such time pursuant to Section 1) in effect immediately prior
to such issuance, and (y) the consideration received by the Corporation upon
such issuance; by

(ii) the total number of shares of Common Stock outstanding (including any
shares of Common Stock deemed to have been issued pursuant to subsection
5(c)(iii) below) immediately after the issuance of such Common Stock; or

(B) the product obtained by multiplying the Exercise Price in effect immediately
prior to such issuance by the quotient obtained by dividing:

(i) an amount equal to the sum of (x) the total number of shares of Common Stock
outstanding (including any shares of Common Stock deemed to have been issued
pursuant to subsection 5(c)(iii) below) immediately prior to such issuance,
multiplied the Fair Market Value of one share of Common Stock immediately prior
to such issuance, and (y) the consideration received by the Corporation upon
such issuance; by

(ii) the total number of shares of Common Stock outstanding (including any
shares of Common Stock deemed to have been issued pursuant to subsection
5(c)(iii) below) immediately after the issuance of such Common Stock multiplied
by the Fair Market Value of one share of Common Stock immediately prior to such
issuance.

(c) For purposes of any adjustment of the Exercise Price pursuant to this
Section 5, the following provisions shall be applicable:

(i) In the case of the issuance of Common Stock for cash, the consideration
shall be deemed to be the amount of cash paid therefor without deducting
therefrom any discounts, commissions or other expenses allowed, paid or incurred
by the Company for any underwriting or otherwise in connection with the issuance
and sale thereof.

(ii) In the case of the issuance of Common Stock for a consideration in whole or
in part other than cash, the consideration other than cash shall be deemed to be
the fair market value thereof as determined in good faith by the Company’s Board
of Directors, irrespective of any accounting treatment (provided that any
dispute as to such fair market value shall be resolved in accordance with the
procedures set forth for the determination of Fair Market Value in
Section 3(b)).

 

8



--------------------------------------------------------------------------------

(iii) In the case of the issuance of (i) options or warrants to purchase or
rights to subscribe for Common Stock, (ii) securities by their terms convertible
into or exchangeable for Common Stock, or (iii) options or warrants to purchase
or rights to subscribe for such convertible or exchangeable securities:

(A) the aggregate maximum number of shares of Common Stock deliverable upon
exercise of such options or warrants to purchase or rights to subscribe for
Common Stock shall be deemed to have been issued at the time such options or
warrants or rights were originally issued and for a consideration equal to the
consideration (determined in the manner provided in items (i) and (ii) above),
if any, received or receivable by the Company upon the issuance of such options
or warrants or rights plus the minimum purchase price provided in such options
or warrants or rights for the Common Stock covered thereby;

(B) the aggregate maximum number of shares of Common Stock deliverable upon
conversion of or in exchange for any such convertible or exchangeable securities
or upon the exercise of options or warrants to purchase or rights to subscribe
for such convertible or exchangeable securities and subsequent conversion or
exchange thereof, shall be deemed to have been issued at the time such
securities were originally issued or such options or warrants or rights were
originally issued and for a consideration equal to the consideration received by
the Company for any such securities and related options or warrants or rights
(excluding any cash received on account of accrued interest or accrued
dividends), plus the additional consideration, if any, to be received by the
Company upon the conversion or exchange of such securities or the exercise of
any related options or warrants or rights (the consideration in each case to be
determined in the manner provided in items (i) and (ii) above);

(C) on any change in the number of shares of Common Stock deliverable upon
exercise of any such options or warrants or rights or conversions of or exchange
for such convertible or exchangeable securities, the Exercise Price shall
forthwith be readjusted to such Exercise Price as would have been obtained had
the adjustment made upon the issuance of such options, warrants, rights or
securities not converted prior to such change or options or warrants or rights
related to such securities not converted prior to such change, been made upon
the basis of such change; and

(D) on the expiration of any such options or warrants or rights, the termination
of any such rights to convert or exchange or the expiration of any options or
warrants or rights related to such convertible or exchangeable securities, the
Exercise Price shall forthwith be readjusted to such Exercise Price as would
have been obtained had the adjustment made upon the issuance of such options,
warrants, rights, securities or options or warrants or rights related to such
securities, been made upon the basis of the issuance of only the number of
shares of Common Stock actually issued upon exercise of such options or warrants
or rights, upon the conversion or exchange of such securities or upon the
exercise of the options or warrants or rights related to such securities and
subsequent conversion or exchange thereof.

 

9



--------------------------------------------------------------------------------

In any case in which one of the provisions of this Section 5 shall require that
adjustments to the Exercise Price shall be made as a result of any one (1) event
for which a corresponding adjustment would be made pursuant to another provision
in this Section 5, the multiple adjustments shall not be aggregated, and the
adjustment that results in the greatest decrease in the Exercise Price shall be
the adjustment effected.

(d) If, at any time after the Redemption Date (with respect to such Warrant
Shares that are exercisable as of such time pursuant to Section 1), the number
of shares of the Company’s capital stock outstanding is increased by a stock
dividend or by a subdivision or split-up of shares, then, following the record
date for the determination of holders of capital stock entitled to receive such
stock dividend, subdivision or split-up, the Exercise Price (with respect to
such Warrant Shares that are exercisable as of such time pursuant to Section 1)
shall be appropriately decreased and the aggregate number of shares of capital
stock issuable on exercise of this Warrant (with respect to such Warrant Shares
that are exercisable as of such time pursuant to Section 1) shall be increased
in proportion to such increase in outstanding shares. The foregoing provisions
shall similarly apply to successive stock dividends, subdivisions or split-ups.

(e) If, at any time after the Redemption Date (with respect to such Warrant
Shares that are exercisable as of such time pursuant to Section 1), the number
of shares of capital stock outstanding is decreased by a combination or
reverse-split of the outstanding shares, then, following the record date for
such combination or reverse-split, the Exercise Price (with respect to such
Warrant Shares that are exercisable as of such time pursuant to Section 1) shall
be appropriately increased and the aggregate number of shares of capital stock
issuable on exercise of this Warrant (with respect to such Warrant Shares that
are exercisable as of such time pursuant to Section 1) shall be decreased in
proportion to such decrease in outstanding shares. The foregoing provisions
shall similarly apply to successive combinations or reverse-splits.

(f) Except in the case of a Liquidation (as defined in the Restated
Certificate), in the event of any capital reorganization of the Company, any
reclassification of the stock of the Company (other than a change in par value
or from par value to no par value or from no par value to par value or as a
result of a stock dividend or subdivision, split-up or combination of shares),
or any consolidation or merger of the Company, this Warrant shall after such
reorganization, reclassification, consolidation, or merger be convertible into
the kind and number of shares of stock or other securities or property of the
Company or of the entity resulting from such reorganization, reclassification,
consolidation or surviving such merger to which the holder of the number of
shares of Common Stock deliverable (immediately prior to the time of such
reorganization, reclassification, consolidation or merger) upon exercise of this
Warrant would have been entitled upon such reorganization, reclassification,
consolidation or merger. The foregoing provisions shall similarly apply to
successive reorganizations, reclassifications, consolidations or mergers.

(g) Upon any adjustment to the Exercise Price (with respect to such Warrant
Shares that are exercisable as of such time pursuant to Section 1) under this
Warrant (including under Section 4 hereof), the number of Warrant Shares
purchasable upon the exercise of this Warrant shall be adjusted to the number
obtained by dividing (i) an amount equal to the product of (x) the number of
Warrant Shares (with respect to such Warrant Shares that are

 

10



--------------------------------------------------------------------------------

exercisable as of such time pursuant to Section 1) purchasable hereunder
immediately prior to such adjustment multiplied by (y) the Exercise Price (with
respect to such Warrant Shares that are exercisable as of such time pursuant to
Section 1) immediately prior to such adjustment, by (ii) the Exercise Price
(with respect to such Warrant Shares that are exercisable as of such time
pursuant to Section 1) immediately after such adjustment. Except pursuant to
clause (c)(iii)(D) or clause (e) above, the Exercise Price shall never be
increased.

(h) All calculations under this paragraph shall be made to the nearest one
hundredth (1/100) of a cent or the nearest one tenth (1/10) of a share, as the
case may be.

(i) The Company shall give prompt notice of any adjustment in the Exercise Price
to the Holder hereof, together with supporting documentation.

Section 6. No Stockholder Rights.

This Warrant shall not entitle the Holder to any voting rights or other rights
as a stockholder of the Company (other than any rights pursuant to the
Registration Rights Agreement).

Section 7. Restrictions on Transfer.

This Warrant, the Warrant Shares and all rights hereunder are transferable only
in accordance with the terms of the Securities Purchase Agreement, in whole or
in part, at the agency or office of the Company referred to in Section 3 hereof,
by the Holder in person or by a duly authorized representative, upon
(i) surrender of this Warrant properly endorsed, and (ii) delivery of a notice
of transfer in the form of Exhibit B hereto. Each transferee and holder of this
Warrant, by accepting or holding the same, consents that this Warrant, when
endorsed, in blank, shall be deemed negotiable, and, when so endorsed, the
holder hereof shall be treated by the Company and all other persons dealing with
this Warrant as the absolute owner hereof for all purposes and as the person
entitled to exercise the rights represented by this Warrant, or to the transfer
hereof on the books of the Company, any notice to the contrary notwithstanding;
provided, however, that until each such transfer is recorded on such books, the
Company may treat the registered holder hereof as the owner hereof for all
purposes. The Company shall not assign, pledge or transfer any of its rights
hereunder without the prior written consent of the Holder.

Section 8. Lost, Stolen, Mutilated or Destroyed Warrant.

If this Warrant is lost, stolen, mutilated or destroyed, the Company shall, upon
receipt from the Holder of an affidavit of loss or similar instrument and the
posting of a bond or such other indemnification or undertaking as the Company
shall request (and, in the case of a mutilated Warrant, the accompanying
surrender thereof), issue a new Warrant of like denomination and tenor as the
Warrant so lost, stolen, mutilated or destroyed. Any such new Warrant shall
constitute an original contractual obligation of the Company, whether or not the
allegedly lost, stolen, mutilated or destroyed Warrant shall be at any time
enforceable by anyone.

Section 9. Notices.

 

11



--------------------------------------------------------------------------------

All notices or other communications which are required or permitted hereunder
shall be in writing and sufficient if delivered personally or sent by registered
mail, postage prepaid, return receipt requested, electronic transmission or via
facsimile, addressed as follows:

If to the Company, to:

Smart Balance, Inc.

(F/K/A Boulder Specialty Brands, Inc.)

6106 Sunrise Ranch Drive

Longmont, Colorado 80503

Telephone: (303) 682-1978

Attention: Robert S. Gluck

with a copy to:

Davis & Kelthau

111 East Kilbourn Ave. Suite 1400

Milwaukee, WI 53202-6613

Telephone: (414) 225-1498

Attention. Norman Matar, Esq.

and

Ellenoff Grossman & Schole LLP

370 Lexington Avenue, 19th Floor

New York, NY 10017

Telephone: (212) 370-1300

Attention: Douglas S. Ellenoff, Esq.

If to the Holder, to:

[                                

 

 

 

Fax:

Telephone: Attention:     .]

with a copy to:

[                                ]

or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith. If mailed, as
aforesaid, any such communication

 

12



--------------------------------------------------------------------------------

shall be deemed to have been given on the third business day following the day
on which the piece of mail containing such communication is posted.

Section 10. Governing Law; Jurisdiction and Venue; Waiver of Jury Trial.

This Warrant shall be governed by and construed in accordance with the laws of
the State of New York, without giving effect to any law or rule that would cause
the laws of any jurisdiction other than the State of New York to be applied.

ANY ACTION OR PROCEEDING AGAINST THE PARTIES RELATING IN ANY WAY TO THIS WARRANT
MAY BE BROUGHT AND ENFORCED IN THE COURTS OF THE STATE OF NEW YORK OR THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, TO THE EXTENT
SUBJECT MATTER JURISDICTION EXISTS THEREFOR, AND THE COMPANY IRREVOCABLY SUBMITS
TO THE JURISDICTION OF BOTH SUCH COURTS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING. THE COMPANY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUCH ACTION OR PROCEEDING IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN
NEW YORK COUNTY OR THE SOUTHERN DISTRICT OF NEW YORK AND ANY CLAIM THAT ANY SUCH
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN ANY
INCONVENIENT FORUM. ANY JUDGMENT MAY BE ENTERED IN ANY COURT HAVING JURISDICTION
THEREOF.

THE COMPANY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS WARRANT.

Section 11. Headings.

The headings of the various sections contained in this Warrant have been
inserted for convenience of reference only and should not be deemed to be a part
of this Warrant.

Section 12. Notices of Corporate Action.

In the event of: (a) any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company,
(b) any tender offer, consolidation, merger, sale or transfer of any assets,
dividend or other distribution, sale of any subsidiaries of the Company, or
issuance or sale of capital stock, in each case, which would constitute a
“Liquidation (as such term is defined in the Restated Certificate), (c) any
voluntary or involuntary dissolution, liquidation or winding-up of the Company
which would constitute a “Liquidation” (as such term is defined in the Restated
Certificate) or (d) the taking of any vote of securityholders (whether at a
meeting or by written action or otherwise) (each, a “Corporate Action”), in each
case to the extent such Corporation Action would be consummated after an
applicable Redemption Date, the Company will provide 30 days (or in the case of
clause (c) 15 days) prior written notice to the Holder specifying the expected
date on which any record is to be taken for the purpose of such Corporate
Action, together with details thereof, and the date or

 

13



--------------------------------------------------------------------------------

expected date on which any such Corporate Action is to be consummated; provided,
that such notice will be delivered after or concurrent with notice provided to
all of the Company’s stockholders to the extent delivery of such notice would
otherwise constitute material non-public information. The Company shall not
consummate such Corporate Action and will not permit the fixing of a record date
with respect thereto, to the extent such Corporation Action would be consummated
after the applicable Redemption Date, prior to fourteen (14) calendar days after
the date of such notice. If the Holder shall have given notice of any election
to exercise this Warrant within such fourteen (14) calendar day period, then any
such record date shall not be fixed for a date prior to the full consummation of
the issuance or transfer on the books of the Company of all securities to the
Holder pursuant to all such exercises in order to permit the Holder to
participate as a holder of such securities in all voting or other aspects
relating to such Corporate Action.

Section 13. No Amendment, Modification, Waiver, etc.

No provision of this Warrant may be amended, modified or waived except as set
forth in the Securities Purchase Agreement.

Section 14. Specific Performance.

The Company stipulates that there would be no adequate remedy at law to the
Holder of this Warrant in the event of any default or threatened default by the
Company in the performance of or compliance with any of the terms of this
Warrant and accordingly, the Company agrees that, in addition to any other
remedy to which the Holder may be entitled at law or in equity, the Holder shall
be entitled to seek to compel specific performance of the obligations of the
Company under this Warrant, without the posting of any bond, in accordance with
the terms and conditions of this Warrant in any court specified in Section 10
and if any action should be brought in equity to enforce any of the provisions
of this Warrant, the Company shall not raise the defense that there is an
adequate remedy at law.

*   *   *   *

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of the date first written above.

 

SMART BALANCE, INC.

 

(F/KA BOULDER SPECIALTY BRANDS, INC.)

By:   [                                      
                                           ]

Name:

Title:

 

[    ]

[    ]

 

 

 

Attest:

   

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT A

THE EXERCISE OF THIS WARRANT MAY BE SUBJECT TO THE

REQUIREMENTS OF THE HART-SCOTT-RODINO ANTITRUST

IMPROVEMENTS ACT OF 1976, AS AMENDED.

FORM OF NOTICE OF ELECTION TO EXERCISE

[To be executed only upon exercise

of the Warrant to which this form is attached]

To Smart Balance, Inc. (F/K/A Boulder Specialty Brands, Inc.):

The undersigned, the holder of the Warrant to which this form is attached,
hereby elects to exercise the right represented by such Warrant to purchase
shares of Common Stock of Smart Balance, Inc. (F/K/A Boulder Specialty Brands,
Inc.), and herewith tenders the aggregate payment of (a) $[                ] in
the form of cash, wire transfer funds or check and/or (b)                 
shares of Common Stock as contemplated pursuant to Section 3(b) of the Warrant
in full payment of the Exercise Price for such shares. The undersigned requests
that a certificate for such shares be issued in the name of
                            , whose address is                          and that
such certificate be delivered to [                ], whose address is
[                ].

If such number of shares is less than all of the shares purchasable under the
current Warrant, the undersigned requests that a new Warrant, of like tenor as
the Warrant to which this form is attached, representing the remaining balance
of the shares purchasable under such current Warrant be registered in the name
of [ ] whose address is                                         , and that such
new Warrant be delivered to , whose address is [                ]. Capitalized
terms used in this form which are not defined shall have the meanings ascribed
thereto in the Warrant to which this form is attached.

In the event that the Holder has not elected pursuant to Section 3(b) of the
Warrant to exercise the Warrant by way of a cashless exercise, the undersigned
represents and warrants that it (a) is not acquiring the shares of Common Stock
with a view to distributing such Common Stock in violation of the Securities Act
of 1933, as amended (the “Securities Act”), (b) acknowledges that the issuance
of the Common Stock has not been registered under the Securities Act and that
the Common Stock may be resold only if registered pursuant to the provisions of
the Securities Act or an exemption therefrom is available, (c) acknowledges that
the Common Stock is subject to, and shall contain the restricted securities
legend contained on the facing page of the Warrant Certificate, and (d) is an
“accredited investor” within the meaning of Rule 501(a)(1), (2), (3) or
(7) under the Securities Act (or an entity in which each of the equity owners is
an accredited investor).

By: [insert name of Holder]



--------------------------------------------------------------------------------

                 

Signature:

                      

Date:

    



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTICE OF TRANSFER

[To be executed only upon transfer

of the Warrant to which this form is attached]

For value received, the undersigned hereby sells, assigns and transfers unto
                                     all of the rights represented by the
Warrant to which this form is attached to purchase                             
shares of Common Stock of Smart Balance, Inc. (F/K/A Boulder Specialty Brands,
Inc.) (the “Company”), to which such Warrant relates, and appoints
                         as its attorney to transfer such right on the books of
the Company, with full power of substitution in the premises. Capitalized terms
used in this form which are not defined shall have the meanings ascribed thereto
in the Warrant to which this form is attached.

 

     

By: [insert name of Holder]

      Signature:             

Address:

                             Date:              Signed in the presence of:      
                   